20-50805-rbk Doc#121-3 Filed 07/09/21 Entered 07/09/21 12:55:29 Proposed Order Pg 1
                                       of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

        IN RE:                                       §      CHAPTER 11
                                                     §
        KRISJENN RANCH, LLC, et al                   §      CASE NO. 20-50805-rbk
                                                     §
                                                     §
               DEBTOR                                §      (Jointly Administered)

         ORDER ON DEBTOR’S APPLICATION TO EMPLOY KEN HOERSTER
           AND TEXAS RANCHES FOR SALE AS REAL ESTATE BROKER

        This matter came before the Court pursuant to the Application for Order Authorizing and

 approving Ken Hoerster and Texas Ranches for Sale as Real Estate Broker in the above-captioned

 Chapter 11 bankruptcy case. Based upon the Application and the information contained therein,

 and the supporting exhibits and good cause appearing, any responses thereto, and the arguments

 of counsel, if any, this Court is of the opinion that (i) Ken Hoerster and Texas Ranches for Sale

 and its personnel have no connection with the Debtor, the Trustee, this Court, or any creditor or

                                                1
20-50805-rbk Doc#121-3 Filed 07/09/21 Entered 07/09/21 12:55:29 Proposed Order Pg 2
                                       of 2



 party in interest, (ii) Ken Hoerster and Texas Ranches for Sale are “disinterested person(s)” within

 the meaning of Bankruptcy Code § 101(14), and (iii) the employment of Ken Hoerster and Texas

 Ranches for Sale is in the best interests of the bankruptcy estate. It is, therefore:

         ORDERED that the Debtor is authorized to employ Ken Hoerster and Texas Ranches for

 Sale as Real Estate Brokers with respect to the Debtor’s land situated in Uvalde County, Texas

 described as follows: 980 +/- Acres out of A0164 ABSTRACT 0164 SURVEY 687 21.04, A0165

 ABSTRACT 0165 SURVEY 689 950.36; and it is further ORDERED, ADJUDGED and

 DECREED that,

         1.      The Debtor’s Application shall be, and hereby is, granted and approved.

         2.      The Debtor may employ Ken Hoerster and Texas Ranches for Sale under the terms

 expressed in the Application;

         3.      The Debtor may pay Ken Hoerster and Texas Ranches for Sale under the terms of

 the Application in conjunction with the sale of the subject property;

                                                        ###

 Submitted by:

 THE SMEBERG LAW FIRM, PLLC

 By: /s/ Ronald Smeberg
 RONALD SMEBERG
 Texas Bar No. 24033967
 Email: ron@smeberg.com
 4 Imperial Oaks
 San Antonio, Texas 78248
 (210) 695-6684 (Tel)
 (210) 598-7357 (Fax)

 ATTORNEY FOR DEBTOR




                                                    2
